246 S.C. 534 (1965)
144 S.E.2d 718
The STATE, Appellant,
v.
W.C. McWATERS, Respondent.
18413
Supreme Court of South Carolina.
October 28, 1965.
Edward M. Jackson, County Solicitor, of York, for Appellant.
*535 Messrs. James M. Dickson, of Clover, and Robert W. Hayes, of Rock Hill, for Respondent.
October 28, 1965.
Per Curiam:
The respondent was indicted on a charge of disposing of property under lien in violation of Title 45, Section 157, of the Code of Laws of South Carolina, 1962. Upon the trial of the case, the trial judge directed a verdict of not guilty and the State appealed. Prior to the argument of the appeal in this court, respondent duly moved before the court to dismiss the appeal on the ground that the State has no right of appeal from a directed verdict of not guilty.
It is well settled that the State has no right of appeal under these circumstances. See State v. Rogers, 198 S.C. 273, 17 S.E. (2d) 563, and the authorities therein cited. Accordingly.
It is ordered that the appeal herein be, and the same is hereby, dismissed.